Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a neural network system, comprising: a neural network processor configured to perform learning including multiple learning iterations on a plurality of layers, to determine at least one layer in which the learning is interrupted among the plurality of layers based on a result of comparing, for each of the plurality of layers, a distribution of first weight values resulting from a first learning iteration with a distribution of second weight values resulting from a second learning iteration subsequent to the first learning iteration, and to perform a third learning iteration subsequent to the second learning iteration on the plurality of layers except the at least one layer for which interruption of the learning has been determined among the plurality of layers; and a memory configured to store first distribution information regarding the distribution of the first weight values and second distribution information regarding the distribution of the second weight values and configured to provide the first distribution information and the second distribution information to the neural network processor when the second learning iteration is completed” as recited in claim 1 and in similar claim 17.

The prior arts of record do not disclose “a learning method of a neural network system, which includes a plurality of learning iterations on a plurality of layers, the learning method comprising: storing first weights resulting from an N-th learning iteration in a memory; determining at least one layer in which learning is interrupted among the plurality of layers based on first weight values included in the first weights and second weight values included in second weights resulting from an (N−1)-th learning iteration; and performing an (N+1)-th learning iteration on the plurality of layers except the at least one layer for which interruption of the learning has been determined among the plurality of layers” as recited in claim 7.

Kundu et al. (US 2018/0,314,940) discloses a method of “dynamically determining a set of weight data partitions for a layer of the artificial neutral network, wherein dynamically determining the set of weight data partitions for layer includes determining a first dynamic partition for weight data having a first data distribution and determining a second dynamic partition for weight data having a second data distribution”.  However, Kundu does not disclose except the least one layer for which interruption of the learning has been determined among the plurality of layers

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111